Case 2:12-cv-03319-SDW-SCM Document 85 Filed 05/07/19 Page 1 of 3 PageID: 867



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA and the                         Civil Action No. 12-3319 (SDW)
 STATES OF NEW JERSEY and NEW
 YORK, ex rel. KENNETH W.
 ARMSTRONG,                                          DEFENDANTS ANDOVER SUBACUTE
                                                      & REHAB CENTER SERVICES ONE,
           Plaintiff & Relator,                     INC., ANDOVER SUBACUTE & REHAB
                                                      CENTER SERVICES TWO, INC., and
 - vs -                                                  ESTATE OF DR. HOOSHANG
                                                           KIPIANI’S ANSWER TO
 ANDOVER SUBACUTE & REHAB                            CROSSCLAIMS AND AFFIRMATIVE
 CENTER SERVICES ONE, INC., et al.,                             DEFENSES

           Defendants.


          Defendants Andover Subacute & Rehab Center Services One, Inc., Andover Subacute &

Rehab Center Services Two, Inc. (the “Andover Defendants”), and the Estate of Dr. Hooshang

Kipiani (the “Estate of Kipiani”) (referred to collectively as “Defendants”), by and through their

undersigned counsel, respond as follows to the Crossclaims of Defendant Sanjay K. Jain, M.D.

(“Dr. Jain”), filed in this action:

                                         CROSSCLAIMS

                                          FIRST COUNT

          1.     Denied.

                                        SECOND COUNT

          1.     Defendants incorporate by reference the preceding responses as though fully set

forth at length herein.

          2.     Denied.

          WHEREFORE, Defendants demand the entry of judgment in their favor and against Dr.

Jain, dismissing with prejudice all claims for relief set forth in Dr. Jain’s Crossclaims and awarding
Case 2:12-cv-03319-SDW-SCM Document 85 Filed 05/07/19 Page 2 of 3 PageID: 868



Defendants their attorneys’ fees, costs of suit and such further relief as the Court deems just and

proper.

                                  AFFIRMATIVE DEFENSES

          1.    Dr. Jain’s Crossclaims fail, in whole or part, to state a claim upon which relief can

be granted.

          2.    Dr. Jain’s Crossclaims are barred by the applicable statute of limitations.

          3.    Any damages suffered by Dr. Jain were proximately caused by his own conduct or

a third party's conduct, and not the conduct of Defendants.

          4.    Defendants have no obligation to indemnify Dr. Jain or to contribute to any

judgment against him.

          5.    Defendants acted at all times reasonably, prudently, in good faith, and consistently

with all duties and obligations imposed upon them by law or otherwise.

          6.    Dr. Jain’s Crossclaims are barred, in whole or part, by the doctrines of waiver,

estoppel, laches and unclean hands.

          7.    Dr. Jain’s Crossclaims are barred, in whole or part, by his failure to mitigate any

damages he may have suffered.

          8.    Defendants reserve the right to pursue any additional Affirmative Defenses that

become apparent as a result of discovery or at trial in this case.

          WHEREFORE, Defendants demand the entry of judgment in their favor and against Dr.

Jain, dismissing with prejudice all claims for relief set forth in Dr. Jain’s Crossclaims and awarding

Defendants their attorneys’ fees, costs of suit and such further relief as the Court deems just and

proper.




                                                 -2-
Case 2:12-cv-03319-SDW-SCM Document 85 Filed 05/07/19 Page 3 of 3 PageID: 869



              CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

       To the best of Defendants’ knowledge and belief, this matter is not the subject of any other

action pending in any other court or of any pending arbitration or administrative proceeding.

                                             Respectfully submitted,



                                             Mark A. Berman, Esq.
                                             Blan Jarkasi, Esq.
                                             HARTMANN DOHERTY ROSA
                                             BERMAN & BULBULIA, LLC
                                             65 Route 4 East
                                             River Edge, NJ 07661
                                             (201) 441-9056
                                             mberman@hdrbb.com

                                             Attorneys for Defendants
                                             Andover Subacute & Rehab Center Services One,
                                             Inc., Andover Subacute & Rehab Center Services
                                             Two, Inc., and Estate of Dr. Hooshang Kipiani

Dated: May 7, 2019




                                               -3-
